Metcalf, J.
The question in this case is, whether the articles which the defendant seized and sold on an execution against the plaintiff were exempted from execution by St. 1857, c. 235, (reenacted by Gen. Sts. c. 133, § 32,) as “ provisions, necessary, *158procured and intended for the use of the family ” of the plaintiff. And upon the facts which the jury, on the instructions given to them, must have found, the court are of opinion that those articles were not thus exempted. They were procured and intended, by the plaintiff, as a stock in trade, for the purpose of being sold bjr him, as well as for the use of his family. None of them were set apart for that use before they were seized on execution, nor did the plaintiff, after they were so seized, claim any part of them as exempt from execution. The defendant found them in the basement of the plaintiff’s dwelling-house, where the plaintiff kept them for sale; and it does not appear that the defendant had any knowledge or reason to suppose that they were kept there for any other purpose.
We think the proper instructions were given to the jury, and that the exceptions cannot be sustained.

Exceptions overruled.